DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0294980).	Claim 1, Lee discloses (see annotation Fig. 3 below) a three-dimensional (3D) memory device, comprising: 	a substrate (1, substrate, Para [0049]); 	insulation layers (7/11/lower portion of 21a level with LSL/AG, intergate insulating layers/blocking dielectric/air gap, Para [0054],[0056], [0068]) disposed on the substrate (7/11/21a/AG are disposed on 1); 	gate material layers (WL1-WLn, word lines, Para [0054]) disposed on the substrate (WL1-WLn are disposed on 1), wherein the insulation layers and the gate material layers are alternately stacked in a vertical direction (7/11 and WL1-WLn are alternately stacked in a vertical direction); and 	a vertical structure (AP/25/23a/portions of 21a level with WL1-WLn/19a, active pillar/tunnel dielectric/charge trap patterns/blocking dielectric/high-k dielectric pattern, Para [0056], hereinafter “vert”) penetrating the gate material layers in the vertical direction (vert penetrates WL1-WLn in vertical direction), wherein the vertical structure (vert) comprises: 	a semiconductor layer (29, second active layer may be semiconductor, Para [0052]) elongated in the vertical direction (29 elongated in vertical direction); 	a trapping layer (23a, charge trap pattern, Para [0056]) surrounding the semiconductor layer in a horizontal direction (23a surrounds 29 in horizontal direction), wherein the trapping layer (23a) comprises first trapping sections (vertical segments labeled 1st) and a second trapping section (lower portion labeled 2nd), the first trapping sections are disposed above the second trapping section in the vertical direction (1st are disposed above 2nd), and the first trapping sections are aligned in the vertical direction and separated from one another (individual 1st are aligned in vertical direction and separated from one another), wherein the semiconductor layer penetrates through the second trapping section in the vertical direction (29 penetrates through left and right sections of 2nd in vertical direction); and 	a tunneling layer (25, tunnel dielectric layer, Para [0056]) disposed between the semiconductor layer and the trapping layer (25 is disposed between 29 and 23a in horizontal direction), wherein the entire second trapping section is completely disposed under the tunneling layer in the vertical direction (entire portion of 2nd is completely disposed under 25), and the second trapping section is separated from each of the first trapping sections (2nd are separated from each of 1st), wherein one of the insulation layers is directly connected with the second trapping section completely disposed under the tunneling layer in the vertical direction (lower portion of 21a is directly connected to 2nd and completely disposed under 25) and one of the first trapping sections (AG of 7/11/21a/AG is directly connected to 1st).

    PNG
    media_image1.png
    848
    913
    media_image1.png
    Greyscale

	Claim 2, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 1, wherein one of the first trapping sections (1st) is located between the semiconductor layer and one of the gate material layers in the horizontal direction (1st is located between 29 and WL1-WLn in horizontal direction).	Claim 3, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 1, wherein one of the insulation layers  (7/11/lower portion of 21a level with LSL/AG) is partially located between two of the first trapping sections adjacent to each other in the vertical direction (AG is partially located between two of the 1st adjacent to each other in the vertical direction).	Claim 4, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 1, wherein a length of each of the first trapping sections in the vertical direction is less than a length of each of the gate material layers in the vertical direction (length of each 1st in vertical direction is less than length of WL1-WLn in vertical direction).	Claim 5, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 1, further comprising: 	an air void (AG, air gap region, Para [0054]) disposed in at least one of the insulation layers (AG disposed in 7/11, Para [0054]), wherein the air void is located between two of the gate material layers adjacent to each other in the vertical direction (AG is located between two of WL1-WLn adjacent to each other in vertical direction).	Claim 6, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 1, wherein the vertical structure (vert) further comprises a blocking layer (21a level with WL1-WLn) surrounding the trapping layer and the semiconductor layer in the horizontal direction (21a surrounds 23a and 29 in horizontal direction), and the blocking layer comprises blocking sections aligned in the vertical direction and separated from one another (23a comprises blocking sections aligned with each WL1-WLn horizontally and aligned and separated from each other in vertical direction).	Claim 7, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 6, wherein one of the blocking sections is disposed between one of the first trapping sections and one of the gate material layers in the horizontal direction (21a are disposed between 1st and WL1-WLn in horizontal direction).
	Claim 8, Lee discloses (see annotation Fig. 3 above) the 3D memory device according to claim 1, wherein the vertical direction is orthogonal to the horizontal direction (vertical direction is orthogonal to the horizontal direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819